


Exhibit 10.29

 

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT (“Agreement”) made December 14, 2010 between Five Star
Quality Care, Inc. (“Company”) and Maryann Hughes (“Hughes”).

 

RECITAL

 

Hughes has been an employee of the Company and has been its Vice President of
Human Resources since May 31, 2000.  Hughes’ employment with the Company and its
subsidiaries terminated on November 19, 2010 (the “Separation Date”), at which
time Hughes will no longer serve as the Company’s Vice President of Human
Resources.  Hughes and the Company desire to set forth certain understandings in
connection with this termination.

 

NOW, THEREFORE, the parties agree as follows:

 

Section 1.  Payments; Insurance and Benefits; Restricted Share Agreements

 

(a)           Through the Separation Date, the Company paid Hughes her salary
plus any days of accrued, but unused, vacation time through the Separation Date.

 

(b)           If this Agreement becomes effective pursuant to Section 14,
(i) the Company will pay Hughes as severance an amount equal to six months of
her current base salary (the total gross amount of which is $122,500) payable as
set forth below commencing on the day (the “Severance Date”) this Agreement
becomes effective; and (ii) Hughes will be eligible to receive a bonus for
services rendered during 2010, the amount of such bonus to be determined in the
sole discretion of the Company’s Board of Directors (the “Bonus Payment”).  The
Company shall pay to Hughes the Bonus Payment on the Severance Date and the
severance amount shall be paid over a period of six months following the
Severance Date in accordance with the Company’s normal payroll practices and
minus all applicable payroll taxes and withholdings.

 

(c)           The Company has provided Hughes with separate written notification
of her rights under COBRA to continue her participation in the Company’s group
health plans after the Separation Date. If Hughes so elects, the Company will
pay Hughes’ costs of such participation in the Company’s group health plan for a
period of six (6) months after the Separation Date.  Hughes’ eligibility to
participate in all other Company benefit plans and arrangements will end on the
Separation Date.

 

(d)           If this Agreement becomes effective pursuant to Section 14, the
Company will enter into an Accelerated Vesting Agreement in the form of
Exhibit A with respect to the Restricted Share Agreements listed on Exhibit B. 
Hughes agrees that so long as she owns shares of the Company, at any meeting of
the shareholders of the Company, she will vote all shares then owned by her in
favor of all nominees for director and all proposals recommended by the Board of
Directors in the proxy statement for such meeting.

 

(e)           All payments to Hughes under Section 1(b) shall be reduced by
withholdings required by law, including withholdings required as a result of the
Accelerated Vesting

 

--------------------------------------------------------------------------------


 

Agreement.  If withholding is required at a time when no payment under
Section 1(b) is being made or such payment is insufficient to cover all
withholding, Hughes agrees to pay to the Company by check or wire transfer of
immediately available funds, an amount equal to the required withholding (as
determined by the Company) or at the option of the Company, the Company may
deduct such amount from any other cash payment then being made or otherwise
owing to Hughes from the Company or any subsidiary.

 

Section 2.  Covenants.  Hughes acknowledges that (i) the Company and its
subsidiaries are engaged in the business of operating rehabilitation hospitals
and senior living communities, including independent living and congregate care
communities, assisted living communities and nursing homes (the “Company’s
Business”); (ii) Hughes’ work for the Company’s Business has given her, and will
continue to give her, trade secrets of, and confidential and/or proprietary
information concerning, the Company’s Business; (iii) the agreements and
covenants contained in this Section 2 are essential to protect the Company’s
Business and the goodwill associated with it.  Accordingly, Hughes covenants and
agrees as follows:

 

(a)           Confidential Information.  From and after the date hereof, Hughes
shall not (i) disclose to any person not employed by the Company or a
subsidiary, or not engaged to render services to the Company or a subsidiary or
(ii) use for the benefit of herself or others, any confidential information of
the Company, any of the Company’s subsidiaries or of the Company’s Business
obtained by her, including, without limitation, “know-how,” trade secrets,
details of customers’ or suppliers’ contracts, pricing policies, financial data,
operational methods, marketing and sales information, marketing plans or
strategies, development techniques or plans, plans to enter into any contract
with any person or any strategies relating thereto, technical processes, designs
and design projects, and other proprietary information of the Company, the
Company’s subsidiaries or of the Company’s Business or the business of any of
the Company’s subsidiaries; provided, however, that this provision shall not
preclude Hughes from (a) making any disclosure required by law or court order
provided Hughes has given the Company notice that she is required to make such
disclosure sufficiently in advance of such disclosure to permit the Company to
seek protection from such requirement or (b) using or disclosing information
(i) known generally to the public (other than information known generally to the
public as a result of a violation of this Section 2(b) by Hughes), (ii) acquired
by Hughes independently of her affiliation with the Company or any of the
Company’s subsidiaries without breach of any confidentiality obligation on the
part of the disclosing person, or (iii) of a general nature (that is, not
related specifically to the Company, any of its subsidiaries or the Company’s
Business) that ordinarily would be learned, developed or obtained by individuals
similarly active and/or employed in similar capacities by other companies in the
same business as the Company or any of the Company’s subsidiaries.  Hughes
agrees that all confidential information of the Company or any of the Company’s
subsidiaries shall remain the Company’s or the Company’s subsidiaries, as the
case may be, and to promptly return any confidential information embodied in any
physical or electronic medium to the owner thereof upon the termination of
Hughes’ employment with the Company or at any other time on request.

 

(b)           No Solicitation.  For the period of two (2) years following the
Severance Date, Hughes shall not, directly or indirectly, (a) solicit any
employee to leave the employment of the Company or any of the Company’s
subsidiaries or (b) hire any employee who has left the employ of the Company or
any of the Company’s subsidiaries within six (6) months after

 

2

--------------------------------------------------------------------------------


 

termination of such employee’s employment with the Company or such subsidiary,
as the case may be (unless such employee was discharged without cause), provided
a general solicitation by Hughes’ then employer not directed to employees of the
Company or any of the Company’s subsidiaries shall not be a breach of this
provision so long as Hughes does not participate in any manner (including any
vetting or interviewing of prospective employees).

 

(c)           Cooperation.  From and after the date hereof, Hughes shall
reasonably cooperate with the Company and its subsidiaries with respect to all
matters arising during or related to her employment, including all matters
(formal or informal) in connection with any government investigation, internal
investigation, litigation (potential or ongoing), regulatory or other proceeding
which may have arisen or which may hereafter arise.  The Company will reimburse
Hughes for all out-of -pocket expenses (not including lost time or opportunity),
and will provide appropriate legal representation in a manner determined by the
Company.  For a period of six (6) months after the Separation Date, Hughes shall
also reasonably cooperate with the Company and its subsidiaries with respect to
transitioning her services to successor human resources personnel.

 

Section 3.  Rights and Remedies upon Breach of Covenants.

 

(a)           If Hughes breaches, or threatens to commit a breach of, any of the
provisions of Section 2 (the “Restrictive Covenants”), the Company shall have
the right and remedy to have the Restrictive Covenants specifically enforced by
any court having equity jurisdiction, it being acknowledged and agreed that any
such breach or threatened breach will cause irreparable injury to the Company,
that such injury shall be presumed and need not be proven, and that money
damages will not provide an adequate remedy to the Company.  Such rights and
remedies shall be independent of the others and severally enforceable, and all
of which rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company at law or in equity.

 

(b)           Hughes acknowledges and agrees that the Restrictive Covenants are
reasonable and valid in duration, scope and in all other respects.  If any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect to the greatest extent
possible, without regard to the invalid portions.

 

(c)           If any court construes any of the Restrictive Covenants, or any
part thereof, to be unenforceable because of the duration of such provision or
the scope, such court shall have the power to reduce the duration or scope of
such provision and, in its reduced form, such provision shall be enforceable and
shall be enforced to the greatest extent possible.

 

Section 4.  Representations.  With respect to the period during which she has
been employed by the Company, Hughes represents, to the best of her knowledge
and belief, that (i) neither the Company nor any subsidiary is in material
violation of any law and (ii) neither the Company nor any subsidiary has failed
to disclose any material information required by law to be disclosed in any
regulatory filings of the Company or such subsidiary.

 

Section 5.  General Release of Claims.  In exchange for the promises set forth
herein, Hughes, on behalf of herself and her heirs, executors, administrators
and assigns, hereby releases

 

3

--------------------------------------------------------------------------------


 

and forever discharges the Company and its affiliates and subsidiaries, and all
of their respective directors, officers, employees, agents, successors, and
assigns, in their official and individual capacities (the “Company Releasees”),
from any and all suits, claims, demands, debts, sums of money, damages,
interest, attorneys’ fees, expenses, actions, causes of action, judgments,
accounts, promises, contracts, agreements, and any and all claims of law or in
equity, whether now known or unknown, which Hughes now has or ever had against
any of the Company Releasees, including, but not limited to, any claims under
Title VII of the Civil Rights Act of 1964, the Americans With Disabilities Act,
the Age Discrimination in Employment Act, the Older Worker Benefits Protection
Act, the Family and Medical Leave Act, Massachusetts General Laws Chapters 149
and 151B and any other federal, state or local statute, regulation, ordinance or
common law creating employment-related causes of action, all claims related to
or arising out of Hughes’ employment by the Company or the termination of such
employment and all rights and claims to recover any monetary benefits or damages
in connection with any proceeding brought against any of the Company Releasees
on Hughes’ behalf or on behalf of a class of which Hughes may be a member with
respect to any of the foregoing.  This General Release of Claims shall not apply
to (a) any vested interest Hughes may have in any 401(k), pension or employee
welfare plan by virtue of Hughes’ employment by the Company; (b) any claim that
may not be waived by law; and (c) any claim by Hughes to enforce this Agreement.
The releases set forth in this Section 5 do not take effect unless this
Agreement becomes effective pursuant to Section 14 below.

 

Section 6.  Non-disparagement.  Hughes shall not take any action or make any
statement, written or oral, that disparages the Company, any of its subsidiaries
or any of their respective officers, directors, employees or agents, or that has
the intended or foreseeable effect of harming the Company’s or any subsidiary’s
reputation or the personal or business reputation of any of their respective
officers, directors, employees or agents.

 

Section 7.  Assignment.  In the event that the Company shall be merged with, or
consolidated into, any other person or entity, or in the event that it shall
sell and transfer substantially all of its assets to another person or entity,
the terms of this Agreement shall inure to the benefit of, and be assumed by,
the person or entity resulting from such merger or consolidation, or to which
the Company’s assets shall be sold and transferred. This Agreement shall not be
assignable by Hughes.

 

Section 8.  Governing Law. This Agreement will be governed by the laws of the
Commonwealth of Massachusetts without regard to conflicts of laws principles
that might lead to the application of the laws of another jurisdiction.

 

Section 9.  Jurisdiction; Service of Process.  Any action or proceeding seeking
to enforce any provision of, or based on any right arising out of, this
Agreement may be brought against either of the parties in the state courts of
Massachusetts or in the United States District Court in Boston, Massachusetts
and each of the parties consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein. Process in any action or proceeding referred to
in the preceding sentence may be served on either party anywhere in the world.

 

4

--------------------------------------------------------------------------------


 

Section 10.  Counterparts.  This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement, but in proving this Agreement, it shall not be
necessary to produce more than one of such counterparts.

 

Section 11.  Section Headings; Construction.  The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
word “including” does not limit the preceding words or terms.

 

Section 12.  Notices. All notices, consents, waivers, and other communications
under this Agreement shall be in writing and will be deemed to have been duly
given when (a) delivered by hand, (b) sent by facsimile (with a copy sent by
nationally recognized overnight delivery service) or (c) when sent by nationally
recognized overnight delivery service, in each case to the appropriate addresses
set forth below (or to such other addresses as a party may designate by notice
to the other parties):

 

Hughes:

 

the Company:                      Five Star Quality Care, Inc.
400 Centre Street
Newton, MA  02458
Attention: President
Facsimile: 617.796.8385

 

Section 13.  Entire Agreement.  This Agreement constitutes the entire agreement
between the Company and Hughes with respect to the subject matter and supersedes
all prior written and oral agreements and understandings between the Company and
Hughes with respect thereto. This Agreement may not be amended except by a
written agreement executed by the party to be charged with the amendment.

 

Section 14.  Consultation with Counsel; Time to Sign; Revocation; etc..  Hughes
has the right to and should consult an attorney with respect to this Agreement. 
Hughes will have twenty-one (21) days from receipt of this Agreement to decide
whether to sign this Agreement.  If this Agreement has not been returned to the
Company, c/o its President, signed by Hughes within twenty-one (21) days after
receipt by Hughes, this Agreement shall not be valid.  Any changes made to this
Agreement after Hughes receives it, whether material or immaterial, will not
start the running of a new 21-day consideration period.  Hughes shall have seven
(7) days after signing this Agreement to revoke her signature, which can be
accomplished by delivering a written notice of revocation to the Company, c/o
its President, before the expiration of the seven (7) day revocation period. 
This Agreement shall not be effective (and neither the Company nor Hughes have
any obligations hereunder) until the expiration of the seven (7) day revocation
period.

 

5

--------------------------------------------------------------------------------


 

Section 15.  Voluntary Execution; No representations.  By signing this Agreement
Hughes acknowledges that she is doing so knowingly and voluntarily, and that she
is receiving benefits hereunder to which she is not otherwise entitled.  Hughes
also acknowledges that she is not relying on any representations or promises by
the Company or by any representative of the Company concerning the meaning of
any aspect of this Agreement except as stated herein.

 

EXECUTED under seal as of the date first above written.

 

 

 

Five Star Quality Care, Inc.

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

Bruce J. Mackey Jr., President

 

 

 

 

 

 

 

/s/ Maryann Hughes

 

Maryann Hughes

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Accelerated Vesting Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated July 15, 2003.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 17, 2004.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 11, 2005.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 15, 2006.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 19, 2007.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 24, 2008.

 

Restricted Share Agreement between Maryann Hughes and Five Star Quality
Care, Inc. dated November 19, 2009.

 

--------------------------------------------------------------------------------
